7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 41
Case 1:21-cv-00306-JJM-PAS Document11 Filed 07/26/21 Page 1 of 2 PagelD #: 84

AO 240 (Rev. 07/40) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

 

for the
With EL MUSA
* WILSEDD BERMAUIES
Plaintiff/Petitioner }
¥. : } Civil Action Ne.
(UN AVE Dy Se DCE
Defendant/Respondertt )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

ama plaintiff or petitioner in this case and deciare that | am unable to pay the costs of these proceedings and
that L am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. df incarcerated. | am being held at: IWIOCeEster_ AK

Ifemployed there, or have an account in the institution, | have attached to this document a state
appropriate institutional officer showing all receipts, expenditures, and balances during the Jast six months for any

institutional account in my name. 1 am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

 
 

2. fnot incarcerated. Ifl am employed, my employer’s name and address are:

ss
My gross pay or wages are: $ OO , and my take-home pay or wages are: $ { / _ _., Per
(specify pay period)

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

 
  
 

(a) Business, profession, or other selfemployment Yes \ 4 No
(b) Rent payments, interest, or dividends Yes 4 No
{c) Pension, annuity, or life insurance payments 7 Yes No
(d) Disability, or worker’s compensation payments O Yes No
(e) Gitts, or inheritances O Yes
(f) Any other sources fl Yes

Hf you answered “Yes” to any question above, describe helow or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 242
Case 1:21-cv-00306-JJM-PAS Document 11 Filed 07/26/21 Page 2 of 2 PagelD #: 85

AO 240 (Rev. 07/0) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

ms
4. Amount of money that I have in cash or in a checking or savings account: $ ( 3

3. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

WAN DmeriMe rr

6. Any housing, transportation, utilities, or loan payments, or other reoular monthly expenses (describe and provide
the amount of the monthly expense}:

wr pyro done

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

XN Vv
" pprer oe

8. Any debts or financial obligations /descrihe the amounts owed and to whom they are payable):

Declaration: | declare under penaity of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

ow HL NEKTECEAND: <f_ Gf WC 308.

Applicant's signawiré

   
